474 P.2d 127 (1970)
James Robert KENNEDY, Appellant (Defendant below),
v.
STATE of Wyoming, Appellee (Plaintiff below).
No. 3795.
Supreme Court of Wyoming.
September 9, 1970.
Raymond B. Whitaker, Casper, in support of the petition.
Before GRAY, C.J., and McINTYRE, PARKER, and McEWAN, JJ.
PER CURIAM.
Defendant has petitioned this court for a rehearing in the above matter, asserting in some ten points that this court had either inadequately or erroneously disposed of his claims of error, including the disposition made of Instruction No. 6 on the presumption of innocence.
In the case of Carrillo v. State of Wyoming, Wyo., 474 P.2d 123, we had occasion to reconsider the correctness of our holding herein that the instruction was factually and legally correct and therein concluded that the opinion in this case, which is reported in 470 P.2d 372, should be modified by eliminating therefrom the indication that Instruction No. 6 was approved in the case of Reynolds v. United States, 9 Cir., 238 F.2d 460, 16 Alaska 502. In keeping therewith the statement made in the second full paragraph on page 376 of 470 P.2d that "It can be seen then that the trial court, in Kennedy's case, followed what was approved in Reynolds" is withdrawn. The holding, however, is reaffirmed for the reasons also stated in Carrillo.
With respect to the remaining points raised in the petition for rehearing, the arguments thereon in final analysis are directed to claims of error which were fully argued, considered, and adequately disposed of in the decision rendered. No additional facts or reasons are advanced in support of the petition on those particular points and accordingly the petition for rehearing must be denied, Elmer v. State, Wyo., 466 P.2d 375, 376.
Denied.